DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 8/1/2022, with respect to prior art rejection have been fully considered and are persuasive.  Thus, the previous prior art rejection has been withdrawn. 
Examiner’s Amendment 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows:
Claims 1-6 and 13-19: (Canceled)  
Reasons for Allowance
5.	Claims 7-12 are allowed.  
6.	The following is an examiner’s statement of reasons for allowance:  
7.	The closest prior art of record is Chen (CN105804188; See English Machine Translation). 
8.	Chen teaches a method of cleaning toilets comprises: providing a toilet cleaning system comprising: structural frame comprising a pivoting joint; foldable arm, mounted onto said pivoting joint, a main control unit, comprising a user interface, configured for actuating a cleansing cycle of said system; a geared motor, operatively connected to said main control unit; a rotatable brush, rotationally coupled to a rotor of said geared motor; conferring to said foldable arm a folded conformation, wherein a distal end of said foldable arm is disposed essentially adjacently to said structural frame; conferring to said foldable arm an unfolded conformation, wherein said distal end of said foldable arm is disposed away from said structural frame; driving said rotatable brush into a folded conformation, wherein said rotatable brush is essentially retracted onto foldable arm, while bristles thereof are folded within said foldable arm: driving said rotatable brush into a deployed conformation, wherein said rotatable brush is protracted from said distal end of said foldable arm and said bristles thereof are sprawl and configured to engage to an inner surface of a toilet bowl.
9.	Chen fails to teach protruding said rotatable brush from said distal end of said foldable arm and wherein the brush is retracted into, accommodated, and enclosed within said foldable arm while the bristles thereof are folded within said foldable arm. 
10.	Thus, the prior art of record does not fairly teach or suggest a method for cleaning toilets as in the context of claim 7.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714